                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2                                                                  Jun 06, 2019
                                                                       SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     STEPHEN BRADFORD, on behalf of              No. 4:19-cv-05076-SMJ
5    himself and all others similarly
     situated,                                   ORDER GRANTING UNOPPOSED
6                                                MOTION FOR REMAND TO
                               Plaintiff,        STATE COURT
7
                  v.
8
     KADLEC REGIONAL MEDICAL
9    CENTER, a Washington corporation;
     and DOES 1 through 25, inclusive,
10
                               Defendants.
11

12         Before the Court, without oral argument, is Plaintiff Stephen Bradford’s

13   Motion to Remand to Superior Court, ECF No. 5. Plaintiff seeks to remand this case

14   back to the Benton County Superior Court, case number 19-2-00648-03, after it was

15   previously removed to this Court. Id. at 1. Plaintiff argues remand is required under

16   the Class Action Fairness Act of 2005’s mandatory abstention clauses, 28 U.S.C.

17   § 1332(d)(4)(A) and (B), including both the local controversy exception and the

18   home-state controversy exception. Id. at 2–4. Defendant Kadlec Regional Medical

19   Center does not oppose the motion. ECF No. 7 at 2. Having reviewed the pleadings

20   and the file in this matter, the Court is fully informed and grants the motion.


     ORDER GRANTING UNOPPOSED MOTION FOR REMAND TO STATE
     COURT - 1
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Plaintiff’s Motion to Remand to Superior Court, ECF No. 5, is

3                 GRANTED.

4          2.     This case is REMANDED to the Benton County Superior Court,

5                 case number 19-2-00648-03.

6          3.     All parties shall bear their own costs and attorneys’ fees, unless a

7                 subsequent court rules otherwise.

8          4.     All pending motions are DENIED AS MOOT.

9          5.     All hearings and other deadlines are STRICKEN.

10         6.     The Clerk’s Office is directed to CLOSE this file.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED this 6th day of June 2019.

14
                        SALVADOR MENDOZA, JR.
15                      United States District Judge

16

17

18

19

20

     ORDER GRANTING UNOPPOSED MOTION FOR REMAND TO STATE
     COURT - 2
